Exhibit 10.1

 

AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT

 

This Amendment (the “Amendment”) is entered into as of February 1, 2004 by and
between Panion & BF Biotech Inc., with its principal place of business at 7f No.
325 Sec. 4 Chung Hsiao E. Rd. Taipei, Taiwan R.O.C. (“Panion”) and Senetek PLC,
a company formed and existing under the laws of the United Kingdom, with its
principal place of business at 620 Airpark Road, Napa, California 94558
(“Senetek”) with reference to the License and supply Agreement between Panion
and Senetek entered into as of January 1, 2003 (the “Agreement”), and
capitalized terms used herein and not otherwise defined are used with the
meanings ascribed to them in the Agreement.

 

Recitals

 

Whereas, the parties desire to amend the Agreement so as to broaden Panion’s
rights thereunder to include certain addition market channels and certain
additional countries.

 

Now, therefore, in consideration of the mutual promises, covenants and
conditions set forth in this Amendment, Panion and Senetek agree as follows:

 

1. Authorized Channel. The definition of “Authorized Channel” shall be amended
by adding at the end thereof the following:

 

“, the prestige market channel of sales to department stores, cosmetics stores
and specialty stores that sell to consumers at retail prices significantly
higher than in the “mass market”, the aesthetician market channel of sales to
skincare salons and resort, day and other beauty and health spas for use by
aestheticians and resale to clients, and the direct television channel of sales
to television media that resell to viewers and sales to viewers who purchase
through the media of infomercials and home shopping channels.”

 

2. Territory. The definition of “Territory” shall be amended by deleting the
second sentence thereof and substituting therefor the following:

 

“In addition, ‘Territory’ means the following countries of the world: The
People’s Republic of China; The Philippines, Thailand, Malaysia, Singapore and
each other present or future member country of ASEAN; and, except for the
prestige market channel, the Republic of Korea, subject, in the case of each
such country, to Senetek’s prior written approval of Panion’s proposed launch
date and its marketing plans, including trade pricing, for each segment of the
Authorized Channel in such country, which must be received by Senetek within
ninety (90) days after notice from Senetek for Panion to propose a launch date
and marketing plan therein. If agreement on a launch date and marketing plans is
not so reached,



--------------------------------------------------------------------------------

or if Panion fails to commercially launch agreed Products in such segment and
country by the agreed launch date or ceases to maintain a commercial market for
Products in such segment and country, the same shall be deleted from the
definition of ‘Territory’.”

 

3. Purchase Orders; Forecasts. Section 4.a. of the Agreement is hereby amended
by adding at the end thereof the following:

 

“Panion shall place Purchase Orders with Senetek at least quarterly, and
commencing with the second calendar quarter of 2004 each such Purchase Order
shall be placed at the beginning of each calendar quarter. Each such Purchase
Order shall set forth Panion’s requirements for kinetin compound and for any
Senetek Products for such calendar quarter. Each such Purchase Order shall be
accompanied by a rolling forecast of Panion’s requirements for kinetin compound
and Senetek Product for each of the three calendar quarters following the
quarter for which the Purchase Order is placed, which shall not under-forecast
the first forecasted quarter by more than 10%.”

 

4. Except as specifically set forth herein the Agreement shall not be deemed
modified or affected hereby in any respect and the Agreement as so amended shall
remain in full force upon all of its terms and conditions.

 

IN WITNESS WHEREOF, the parties hereto have read and executed this Amendment as
of the day and year first above written.

 

SENETEK PLC   PANION & BF BIOTECH INC. By:  

/s/ WADE NICHOLS

--------------------------------------------------------------------------------

  By:  

/s/ MICHAEL C.M. CHIANG

--------------------------------------------------------------------------------

    Wade Nichols       Michael C. M. Chiang     Executive Vice President      
Executive President             Panion & BF Biotech Inc.